DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (US Pub. No. 2016/0179229 A1).
Regarding claim 1, Figs. 4, 5C and 10A of Ahn broadly discloses the flexible display (100) comprising: a flexible panel (i.e. the flexible base layer 106) comprising a display section (i.e. the first area or the central portion), a bonding section (i.e. the second area, or the flexible base layer on the rear side after the bend portion), and a bending section (i.e. the bend allowance section between the first and second area of the flexible base layer, or the bend portion) between the display section and the bonding section (see [0009]); and a backplane disposed on the flexible panel (i.e. the backplane of the flexible display 100 is implemented on the flexible base layer 106; see [0062]); wherein the bonding section (i.e. the adhesive layer 11C, the support member 116C, and the adhesive layer 118C) is connected to the backplane through a bonding layer in response to the bending section being bent and the bonding section reaching a back side of the backplane (see [0058]), and a protective layer is fixedly disposed on the back side of the backplane (i.e. the support layer 108 which is disposed below the backplane which is implemented on the flexible base layer 106), and an enhancement layer (i.e. the micro-coating layer 132 in Fig. 10A) covering the bending section is disposed on the flexible panel.  It is noted 
Regarding claim 9, Figs. 4, 5C and 10A of Ahn broadly discloses the flexible display (100) comprising: a flexible panel (i.e. the flexible base layer 106) comprising a display section (i.e. the first area or the central portion), a bonding section (i.e. the second area, or the flexible base layer on the rear side after the bend portion), and a bending section (i.e. the bend allowance section between the first and second area of the flexible base layer, or the bend portion) between the display section and the bonding section ([0009]); and a backplane disposed on the flexible panel (i.e. backplane of the flexible display 100 is implemented on the flexible base layer 106; see [0062]); wherein the bonding section (i.e. the support layer 108, the adhesive layer 11C, the support member 116C, and the adhesive layer 118C) is connected to the backplane through a bonding layer in response to the bending section being bent and the bonding section reaching a back side of the backplane (see [0058]).  It is noted that the teaching of Ahn does not specifically disclose that the bonding layer comprises at least three layers of adhesive layers as required.  However, the teaching of Ahn broadly discloses that the adhesive layer 118 may be formed of multiple layers (see [0080]).  Hence, such limitation of at least three layers of adhesive layers is considered an arbitrary obvious design choice in the art, so as to provide the desire adhesive layers for a better bending arc shape.
Regarding claims 2 and 10, it is noted that the teaching of Ahn does not specifically discloses that the second adhesive layer comprises a thermosensitive adhesive layer or a 
Regarding claims 3 and 11, the teaching of Ahn broadly discloses that the carrier (i.e. the cushion layer; see [0080]) is disposed between the two adhesive layers.
Regarding claims 4 and 12, the teaching of Ahn broadly discloses that the adhesive layer comprise pressure-sensitive adhesive layers (see [0080]).
Regarding claims 5 and 13, Fig. 4 of Ahn broadly discloses that the bonding layer is disposed below the backplane in response to the flexible panel that is in an unbent state (i.e. the adhesive layer 118, the supportmember116 and the adhesive layer 118 which are disposed below the backplane when the flexible base layer 106 is unbent).
Regarding claims 6 and 14, it is noted that the teaching of Ahn does not specifically discloses that the bonding layer is disposed on the bonding section in response to the flexible panel that is in an unbent state as required.  However, such limitation of the bonding layer is disposed on the bonding section in response to the flexible panel that is in an unbent state is considered an arbitrary obvious design choice.
Regarding claims 7 and 17, Fig. 10A of Ahn broadly discloses that the enhancement layer (132) comprises a flexible adhesive layer.
Regarding claims 8 and 18, Fig. 4 of Ahn broadly discloses that the encapsulation layer (104) disposed on the flexible panel; a touch layer (112) disposed over the encapsulation layer; a polarizer (110) disposed over the touch layer; and an encapsulating cover layer (114) disposed on the polarizer; wherein the touch layer is electrically connected to the flexible panel through a flexible printed circuit board (see [0009]).

Regarding claim 16, Fig. 10A of Ahn broadly discloses that the enhancement layer (i.e. the micro-coating layer 132) covering the bending section is disposed on the flexible panel.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Song et al (US Pub. No. 2016/0172428 A1) discloses the flexible display device with corrosion resistant printed circuit film.
Kwon et al (US Pub. No. 2018/0062094 A1) teaches the flexible display device with bend stress reduction member and manufacturing method for the same.
Lu et al (US Pub. No. 2019/0355919 A1) discloses the flexible substrate and manufacturing method thereof.
Jeong et al (US Pub. No. 2020/0174526 A1) teaches the flexible display apparatus.
Lee et al (US Pub. No. 2020/0203641 A1) discloses the flexible display apparatus.
Cosgrove et al (US Pub. No. 2021/0086469 A1) teaches the curvature limiting film.
Zhu (WIPO Pub. No. WO 2020/155396 A1) discloses the backplane structure of double-sided display panel, and double-sided display panel and manufacturing method thereof.
Wang et al (Chinese Pub. No. CN108281387 A) teaches the flexible display device and production method thereof.
Li et al (Chinese Pub. No. CN108628500 A) discloses the display panel.

Wang et al (Chinese Pub. No. CN108986670 A) discloses the display module and manufacturing method thereof.
Li et al (Chinese Pub. No. CN109300401 A) teaches the display panel and its manufacturing method and display device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/JOE H CHENG/
Primary Examiner
Art Unit 2626